DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-123149 was received on 25 August 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 28 April 2022have been considered by the examiner.

Drawings
The drawings filed on 14 July 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, these claims recite limitations related to the propagation of light, and the angle of the propagation of light reflected.  However, one of ordinary skill in the art would not understand the metes and bounds of the claim since there is no linking structure claimed to support the propagation of light, and the angle of the propagation of light reflected to the orifice surface.  Further, there is no limitation as to the type of light emitter allowing for the same.  The specification refers to the distance between structural elements that may provide the linking structure to support the light propagation as claimed, however these linking structure including the distances and relation between the light emitter, receiver and type of emitter to accomplish this is not claimed.  
Claims 8-14 are rejected because they inherit the deficiencies of Claims 1 and/or 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US PGPub 2012/0139982 A1).
With regard to Claim 1,  Abe discloses a discharge apparatus (Fig. 1) comprising: 
a discharge head that includes an orifice surface in which orifices each configured to discharge a droplet are arrayed in a predetermined direction (Figs. 1-6; print heads 11; ¶0043-0045); 
a detecting unit that includes a light emitting element configured to emit light and a light receiving element configured to receive light emitted from the light emitting element (¶0047; Figs. 5, 9, 11, 13), and 
configured to optically detect a droplet discharged from the orifice in a state in which the orifice surface of the discharge head is present between the light emitting element and the light receiving element in a predetermined direction (¶0047; Figs. 5, 9, 11, 13); and 
a suppression unit (aperture 35; Fig. 9) that is arranged between the light emitting element and the orifice surface (¶0050-0051; Fig. 13), and configured to suppress light emitted from the light emitting element from reaching the orifice surface by shielding at least some rays of light which is emitted from the light emitting element and propagates to the orifice surface (¶0050-0051; Figs. 9, 13).
Examiner reminds applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Abe discloses a suppression unit arranged as claimed and configured to adjust the amount of detection light passing through the aperture to the receiving unit, thus the structure disclosed by Abe is capable of being operated as claimed.

With regard to Claim 2, Abe further discloses wherein the suppression unit is arranged to shield at least a ray of light (Fig. 9; ¶0049-0050, casing and aperture 35), among rays of light propagating toward the orifice surface, which propagates from the light emitting element to a center of the orifice surface in a direction which connects the light emitting element and the light receiving element (Fig. 9; ¶0049-0050, casing and aperture 35).
Examiner reminds applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Abe discloses a suppression unit arranged as claimed and configured to adjust the amount of detection light passing through the aperture to the receiving unit, thus the structure disclosed by Abe is capable of being operated as claimed.

With regard to Claim 3, Abe further discloses wherein the suppression unit is arranged between the light emitting element and the orifice surface so as to shield at least a ray of light (Figs. 4, 6, 9, 11, 13; ¶0049-0050, casing and aperture 35), among rays of light propagating toward the orifice surface, which propagates from the light emitting element to a center of an orifice array of the orifice surface in a direction which connects the light emitting element and the light receiving element (Fig. 4, 6, 9, 11, 13; ¶0049-0050, casing and aperture 35).
Examiner reminds applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Abe discloses a suppression unit arranged as claimed and configured to adjust the amount of detection light passing through the aperture to the receiving unit, thus the structure disclosed by Abe is capable of being operated as claimed.

With regard to Claim 4, Abe further discloses wherein the suppression unit is arranged between the orifice surface and the light receiving element so as to shield at least some rays of light reflected by the orifice surface and propagate toward the light receiving element (Figs. 10-11; ¶0053; casing 41 having light reception holes 45).

With regard to Claim 5, Abe further discloses wherein the suppression unit includes a forming portion configured to form a light beam by shielding some of rays of light emitted from the light emitting element (Figs. 4, 6, 9, 11, 13; ¶0049-0050, collimator lens 34; casing 31 and aperture 35), and a light shielding portion arranged between the forming portion and the orifice so as to shield at least some rays of the light, among rays of light included in the light beam, which propagate toward the orifice surface (Figs. 4, 6, 9, 11, 13; ¶0049-0050, casing 31 and aperture 35).

With regard to Claim 6, Abe further discloses wherein the light shielding portion is arranged so that an angle formed by an optical axis of the light beam and a ray of light, among rays of light included in the light beam, which propagates closest to the orifice will be less than a first angle, and the first angle is an angle formed by the optical axis of the light beam and a line that connects the light emitting element and a center position of the orifice surface in an optical-axis direction (¶0050-0055; Figs. 9, 11, 13).
Examiner reminds applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Abe discloses a light shielding portion (suppression unit arranged as claimed) and configured to adjust the amount of detection light passing through the aperture to the receiving unit, thus the structure disclosed by Abe is capable of being operated as claimed.

With regard to Claim 7, Abe further discloses wherein the light shielding portion is arranged so that an angle formed by an optical axis of the light beam and a ray of light, among rays of light included in the light beam, which propagates closest to the orifice will be less than a second angle, and the second angle is an angle formed by the optical axis of the light beam and a line that connects the light emitting element and a far-end portion, with respect to the light emitting element, of the orifice surface in an optical-axis direction (¶0050-0055; Figs. 9, 11, 13).
Examiner reminds applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Abe discloses a light shielding portion (suppression unit arranged as claimed) and configured to adjust the amount of detection light passing through the aperture to the receiving unit, thus the structure disclosed by Abe is capable of being operated as claimed.


With regard to Claim 9, Abe further discloses wherein the light shielding portion is arranged to shield a virtual line that connects the light emitting element and a center position of the orifice surface in an optical-axis direction of the light beam (Figs. 4, 6, 9, 13).

With regard to Claim 10, Abe further discloses wherein the light shielding portion is arranged to shield a virtual line that connects the light emitting element and a far- end portion, with respect to the light emitting element, of the orifice surface (Figs. 4, 6, 9, 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abe, in view of Fernandez et al. (US PGPub 2006/0139392 A1), hereinafter Fernandez.
With regard to Claim 13, Abe does not explicitly disclose a specifying unit configured to specify a discharge speed of the droplet based on a detection result of the detecting unit.
The secondary reference of Fernandez discloses a specifying unit configured to specify a discharge speed of the droplet based on a detection result of the detecting unit (Claims 1, 3; ¶0114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the discharge speed determination of Fernandez, with the discharge apparatus of Abe, in order to help with correct ink placement for forming images, as taught by Fernandez (¶0001).

With regard to Claim 14, Abe does not explicitly disclose wherein the specifying unit is configured to specify the discharge speed based on a time which is a period from when the discharge head discharges a droplet to when the detecting unit detects the droplet discharged from the discharge head, and a distance from the orifice surface to a position where the ink droplet is detected by the detecting unit.
The secondary reference of Fernandez discloses wherein the specifying unit is configured to specify the discharge speed based on a time which is a period from when the discharge head discharges a droplet to when the detecting unit detects the droplet discharged from the discharge head (¶0114; Claims 1, 3), and a distance from the orifice surface to a position where the ink droplet is detected by the detecting unit (¶0046, ¶0114).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 8 is that applicants claimed invention includes a discharge apparatus wherein in the light shielding portion, an optical-axis direction component of a distance from the light emitting element to an end, of the light shielding portion, on a far side from the light emitting element in an optical-axis direction of the light beam is smaller than 1/2 of an optical-axis direction component of a distance from the light emitting element to a center position of the orifice surface in the optical axis direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 11 is that applicants claimed invention includes a discharge apparatus wherein the forming portion is a member configured to form an opening which is to be formed in a housing of the detecting unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 12 is allowable because it depends from Claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853